Title: To Alexander Hamilton from William Ellery, 9 January 1792
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] January 9, 1792. “This will be accompd. by a Statement of the case of Josh. Elliott master of the Sloop Industry from St Martins and destined for the district of New Haven.… It appears to me … that it was the intention of the Legislature that the manifest should be made out before the vessels departure from a foreign port for the United States, but as this is not expressly required by Law, permit me to raise a question, and to ask of you a solution of it. Suppose that I should have sufficient evidence that a manifest produced to me was on board a vessel before She arrived within four leagues of the coast of the United States; but was not on board at the time of her departure from a foreign port or place for the United States, would it be proper that a prosecution should be commenced against the master of such vessel? …”
